Circuit Court for Baltimore City
Case No. 24-C-17-003207
Argued: June 1, 2018
                                     IN THE COURT OF APPEALS

                                           OF MARYLAND

                                         Misc. Docket AG No. 9
                                         September Term, 2017


                                   ATTORNEY GRIEVANCE COMMISSION

                                           OF MARYLAND

                                                   v.

                                       ROGER NORMAN POWELL


                                          Barbera, C.J.
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts
                                          Hotten
                                          Getty,


                                                          JJ.

                                         PER CURIAM ORDER



                                           Filed: June 1, 2018
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

ROGER NORMAN POWELL              *   Misc. Docket AG No. 9
                                     September Term, 2017


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 1st day of June 2018,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Roger Norman Powell be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Roger Norman Powell from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Roger Norman

Powell.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge